Name: Commission Implementing Regulation (EU) NoÃ 323/2013 of 9Ã April 2013 adding to the 2013 fishing quotas certain quantities withheld in the year 2012 pursuant to Article 4(2) of Council Regulation (EC) NoÃ 847/96
 Type: Implementing Regulation
 Subject Matter: fisheries
 Date Published: nan

 10.4.2013 EN Official Journal of the European Union L 101/5 COMMISSION IMPLEMENTING REGULATION (EU) No 323/2013 of 9 April 2013 adding to the 2013 fishing quotas certain quantities withheld in the year 2012 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (1), and in particular Article 4(2) thereof, Whereas: (1) According to Article 4(2) of Regulation (EC) No 847/96, Member States may ask the Commission, before 31 October of the year of application of a fishing quota allocated to them, to withhold a maximum of 10 % of that quota to be transferred to the following year. The Commission is to add to the relevant quota the quantity withheld. (2) Council Regulation (EU) No 1225/2010 of 13 December 2010 fixing for 2011 and 2012 the fishing opportunities for EU vessels for fish stocks of certain deep-sea fish species (2), Council Regulation (EU) No 1256/2011 of 30 November 2011 fixing for 2012 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) No 1124/2010 (3), Council Regulation (EU) No 5/2012 of 19 December 2011 fixing for 2012 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Black Sea (4), Council Regulation (EU) No 43/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (5) and Council Regulation (EU) No 44/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (6), fix fishing quotas for certain stocks for 2012 and specify which stocks may be subject to the measures provided for in Regulation (EC) No 847/96. (3) Council Regulation (EU) No 1262/2012 of 20 December 2012 fixing for 2013 and 2014 the fishing opportunities for EU vessels for certain deep-sea fish stocks (7), Council Regulation (EU) No 1088/2012 of 20 November 2012 fixing for 2013 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (8), Council Regulation (EU) No 1261/2012 of 20 December 2012 fixing for 2013 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Black Sea (9), Council Regulation (EU) No 39/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (10) and Council Regulation (EU) No 40/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (11), fix fishing quotas for certain stocks for 2013. (4) Certain Member States have requested, before 31 October of 2012, pursuant to Article 4(2) of Regulation (EC) No 847/96, that part of their quotas for 2012 be withheld and transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quota for 2013. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed for 2013 in Regulations (EU) No 1262/2012, (EU) No 1088/2012, (EU) No 1261/2012, (EU) No 39/2013 and (EU) No 40/2013 are increased as set out in the Annex. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 115, 9.5.1996, p. 3. (2) OJ L 336, 21.12.2010, p. 1. (3) OJ L 320, 3.12.2011, p. 3. (4) OJ L 3, 6.1.2012, p. 1. (5) OJ L 25, 27.1.2012, p. 1. (6) OJ L 25, 27.1.2012, p. 55. (7) OJ L 356, 22.12.2012, p. 22. (8) OJ L 323, 22.11.2012, p. 2. (9) OJ L 356, 22.12.2012, p. 19. (10) OJ L 23, 25.1.2013, p. 1. (11) OJ L 23, 25.1.2013, p. 54. ANNEX Country ID Stock Id Species Zone name Final Quota 2012 (1) (in tonnes) Catches 2012 (in tonnes) Special Condition catches 2012 (in tonnes) Final quota (%) Transferred quantity (in tonnes) BEL ANF/07. Anglerfish VII 1 688 1 374,2 141,7 89,80 168,8 BEL ANF/2AC4-C Anglerfish EU waters of IIa and IV 358 132,6 37,04 35,8 BEL ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 95 59,7 62,84 9,5 BEL COD/07A. Cod VIIa 28 22,9 81,79 2,8 BEL COD/07D. Cod VIId 71 39,8 56,06 7,1 BEL COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, EU waters of CECAF 34.1.1 327 288,9 88,35 32,7 BEL HAD/07A. Haddock VIIa 39 12,8 32,82 3,9 BEL HAD/5BC6A. Haddock EU and international waters of Vb and VIa 7 0 0 0,7 BEL HAD/6B1214 Haddock EU and international waters VIb, XII and XIV 8 0 0 0,8 BEL HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 243 235,4 96,87 7,6 BEL HKE/2AC4-C Hake EU waters of IIa and IV 32 27,1 84,69 3,2 BEL HKE/571214 Hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 23 9,7 42,17 2,3 BEL HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 10 2,6 26 1 BEL LEZ/07. Megrims VII 659 600,9 91,18 58,1 BEL LEZ/2AC4-C Megrims EU waters of IIa and IV 9 0,2 2,2 0,9 BEL LIN/04-C. Ling EU waters of IV 24 11,7 48,75 2,4 BEL LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 74 61,4 82,97 7,4 BEL NEP/07. Norway lobster VII 72 6,4 8,89 7,2 BEL NEP/2AC4-C Norway lobster EU waters of IIa and IV 1 268 372,6 29,38 126,8 BEL NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 6 1,4 23,33 0,6 BEL PLE/07A. Plaice VIIa 433 235,6 54,41 43,3 BEL PLE/7DE. Plaice VIId and VIIe 1 216 1 167,7 96,03 48,3 BEL PLE/7HJK. Plaice VIIh, VIIj and VIIk 2 1,4 70 0,2 BEL SOL/07A. Common sole VIIa 246 221,7 90,12 24,3 BEL SOL/07D. Common sole VIId 1 689 939,2 55,61 168,9 BEL SOL/07E. Common sole VIIe 40 37,4 93,5 2,6 BEL SOL/24-C Common sole EU waters of II and IV 1 558 601,1 38,58 155,8 BEL SOL/7FG. Common sole VIIf and VIIg 867,9 839,7 96,75 28,2 BEL SOL/7HJK. Common sole VIIh, VIIj and VIIk 39 18,1 46,41 3,9 BEL SOL/8AB. Common sole VIIIa and VIIIb 386 385,2 99,79 0,8 BEL SRX/07D. Skates and rays EU waters of VIId 63 8,3 46,8 87,46 6,3 BEL SRX/2AC4-C Skates and rays EU waters of IIa and IV 208 28 156,9 88,89 20,8 BEL SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 1 422 112 1 183,6 91,11 126,4 BEL SRX/89-C. Skates and rays EU waters of VIII and IX 10 0,3 3,3 36 1 BEL WHG/07A. Whiting VIIa 5 4,4 88 0,5 BEL WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 326 235,4 72,2 32,6 DEU ANF/07. Anglerfish VII 339 269,926 79,62 33,9 DEU ANF/2AC4-C Anglerfish EU waters of IIa and IV 386 260,977 67,61 38,6 DEU ANF/56-14 Anglerfish VI; EU and international waters of Vb, international waters of XII and XIV 154 142,055 92,24 11,945 DEU ARU/1/2. Greater silver smelt EU and international waters of I and II 33 0 0 3,3 DEU ARU/34-C Greater silver smelt EU waters of III and IV 22 0 0 2,2 DEU ARU/567. Greater silver smelt EU and international waters of V, VI and VII 1 036 537,699 51,9 103,6 DEU BLI/03- Blue ling EU and international waters of III 2 0 0 0,2 DEU BLI/24- Blue ling EU and international waters of II and IV 4 0 0 0,4 DEU BSF/1234- Black scabbardfish EU and international waters of I, II, III and IV 3 0 0 0,3 DEU COD/03AS. Cod Kattegat 2 0,051 2,55 0,2 DEU COD/3DX32. Cod EU waters of Subdivisions 25-32 4 811,48 2 457,146 51,07 481,148 DEU GFB/1234- Greater forkbeard EU and international waters of I, II, III and IV 9 0 0 0,9 DEU GFB/567- Greater forkbeard EU and international waters of V, VI and VII 10 0 0 1 DEU HAD/5BC6A. Haddock EU and international waters of Vb and VIa 8 0,079 0,99 0,8 DEU HAD/6B1214 Haddock EU and international waters VIb, XII and XIV 10 0 0 1 DEU HER/5B6ANB Herring EU and international waters of Vb, VIb and VIaN 1 979 1 829,419 92,44 149,581 DEU HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 253 230,034 90,92 22,966 DEU HKE/2AC4-C Hake EU waters of IIa and IV 102 101,746 99,75 0,254 DEU JAX/2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 17 471 17 054,643 97,61 416,357 DEU LEZ/2AC4-C Megrims EU waters of IIa and IV 6 1,426 23,76 0,6 DEU LIN/04-C Ling EU waters of IV 100,3 32,75 32,65 10,03 DEU LIN/1/2. Ling EU and international waters of I and II 9 0,44 0,44 0,9 DEU LIN/3A/BCD Ling IIIa; EU waters of IIIbcd 1,5 0,561 37,4 0,15 DEU LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 4 3,927 98,18 0,073 DEU NEP/2AC4-C Norway lobster EU waters of IIa and IV 836,5 385,681 46,10 83,65 DEU NEP/3A/BCD Norway lobster IIIa; EU waters of Subdivisions 22-32 15 10,876 72,51 1,5 DEU POK/56-14 Saithe VI; EU and international waters of Vb, XII and XIV 12,7 8,509 67 1,27 DEU RNG/03- Roundnose grenadier EU and international waters of III 5 0 0 0,5 DEU RNG/124- Roundnose grenadier EU and international waters of I, II and IV 1 0 0 0,1 DEU RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 5 0 0 0,5 DEU SAN/2A3A4. Sandeel EU waters of IIa, IIIa and IV 1 739 1 708,431 98,24 30,569 DEU SOL/24-C Common sole EU waters of II and IV 1 075 440,31 40,96 107,5 DEU SOL/3A/BCD Common sole IIIa; EU waters of Subdivisions 22-32 34 11,875 34,93 3,4 DEU SRX/2AC4-C Skates and rays EU waters of IIa and IV 17 16,689 98,17 0,311 DEU SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 14 0,532 3,8 1,4 DEU USK/04-C. Tusk EU waters of IV 18 0,564 3,13 1,8 DEU USK/1214EI Tusk EU and international waters of I, II and XIV 7 0,02 0,29 0,7 DEU USK/3A/BCD Tusk IIIa, EU waters of Subdivisions 22-32 7 0 0 0,7 DNK ANF/2AC4-C Anglerfish EU waters of IIa and IV 789 278,33 35,28 78,9 DNK ARU/34-C Greater silver smelt EU waters of III and IV 1 063 31,24 2,94 106,3 DNK BLI/03- Blue ling EU and international waters of III 4 0,16 4 0,4 DNK BLI/24- Blue ling EU and international waters of II and IV 4 0,01 0,25 0,4 DNK COD/03AS. Cod Kattegat 97 64,68 66,68 9,7 DNK COD/3DX32. Cod EU waters of Subdivisions 25-32 16 164 0 11 712,46 72,46 1 616,4 DNK GHL/2A-C46 Greenland Halibut EU waters of IIa and IV, EU and international waters of Vb and VI 2 0 0 0,2 DNK HKE/3A/BCD Hake IIIa; EU waters of Subdivisions 22-32 1 698 300,23 17,68 169,8 DNK JAX/2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 4 356 3 929,29 90,20 426,71 DNK LEZ/2AC4-C Megrims EU waters of IIa and IV 21 13,67 65,1 2,1 DNK LIN/04-C. Ling EU waters of IV 173,3 92,76 53,53 17,33 DNK LIN/1/2. Ling EU and international waters of I and II 9 0 0 0,9 DNK LIN/3A/BCD Ling IIIa; EU waters of IIIbcd 73,5 68,19 92,78 5,31 DNK LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 6 0 0 0,6 DNK NEP/2AC4-C Norway lobster EU waters of IIa and IV 1 284 496,22 38,65 128,4 DNK NEP/3A/BCD Norway lobster IIIa; EU waters of Subdivisions 22-32 4 775 2 972,18 62,24 477,5 DNK PRA/2AC4-C Northern prawn EU waters of IIa and IV 2 576 92,69 3,6 257,6 DNK RNG/03- Roundnose grenadier EU and international waters of III 804 0 0 80,4 DNK SAN/2A3A4. Sandeel EU waters of IIa, IIIa and IV 51 799 51 748,42 99,9 50,58 DNK SOL/24-C. Common sole EU waters of II and IV 601 418,4 69,62 60,1 DNK SOL/3A/BCD Common sole IIIa; EU waters of Subdivisions 22-32 589 321,3 54,55 58,9 DNK SRX/03A-C. Skates and rays EU waters of IIIa 50 7,92 15,84 5 DNK SRX/2AC4-C Skates and rays EU waters of IIa and IV 9 2,79 0,3 34,33 0,9 DNK USK/04-C. Tusk EU waters of IV 59 3,39 5,75 5,9 DNK USK/3A/BCD Tusk IIIa; EU waters of Subdivisions 22-32 13 0,77 5,92 1,3 ESP ANE/9/3411 Anchovy IX and X; EU waters of CECAF 34.1.1 5 285,72 4 754,38 89,95 528,572 ESP ANF/07. Anglerfish VII 2 974 2 533,7 85,2 297,4 ESP ANF/56-14 Anglerfish VI; EU and international waters of Vb, international waters of XII and XIV 275 107,04 38,92 27,5 ESP ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 1 304 906,22 69,5 130,4 ESP ANF/8C3411 Anglerfish VIIIc, IX and X; EU waters of CECAF 34.1.1 2 036,92 1 592,71 78,19 203,692 ESP BLI/12INT- Blue ling International waters of XII 832,29 203,62 24,47 83,229 ESP GFB/567- Greater forkbeard EU and international waters of V, VI and VII 577,5 569,91 7,37 99,96 0,22 ESP GHL/2A-C46 Greenland Halibut EU waters of IIa and IV, EU and international waters of Vb and VI 2 0 0 0,2 ESP HAD/6B1214 Haddock EU and international waters VIb, XII and XIV 3 0 0 0,3 ESP HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 8 005 6 116,55 1 836,31 99,35 52,14 ESP HKE/8C3411 Hake VIIIc, IX and X; EU waters of CECAF 34.1.1 8 312 5 835,84 70,21 831,2 ESP JAX/08C. Horse mackerel and associated by-catches VIIIc 12 195,1 8 275,72 67,86 1 219,51 ESP JAX/09. Horse mackerel and associated by-catches IX 9 787,77 8 160,6 83,38 978,777 ESP JAX/2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 5 510,1 5 505,97 99,93 4,13 ESP LEZ/07. Megrims VII 5 599 3 578,9 63,92 559,9 ESP LEZ/56-14 Megrims VI; EU and international waters of Vb; international waters of XII and XIV 424 208,12 49,08 42,4 ESP LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 601 418,23 69,59 60,1 ESP LEZ/8C3411 Megrims VIIIc, IX and X; EU waters of CECAF 34.1.1 877,7 657,16 74,87 87,77 ESP LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 2 457 1 600,71 65,15 245,7 ESP NEP/07. Norway lobster VII 1 374,8 284,53 200,74 35,3 137,48 ESP NEP/08C. Norway lobster VIIIc 77 20,19 26,22 7,7 ESP NEP/5BC6. Norway lobster VI; EU and international waters of Vb 32 0,08 0,25 3,2 ESP NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 22 1,56 7,09 2,2 ESP RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 118 117,94 99,95 0,06 ESP RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 3 798 3 386,93 134,35 92,71 276,72 ESP SBR/09- Red Seabream EU and international waters of IX 685 91,3 9 14,64 68,5 ESP SBR/10- Red Seabream EU and international waters of X 10 0 0 1 ESP SBR/678- Red Seabream EU and international waters of VI, VII and VIII 122 119,77 98,17 2,23 ESP SRX/67AKXD EU waters of VIa, VIb, VIIa-c and VIIe-k 767 5,11 279,23 37,07 76,7 ESP SRX/89-C. Skates and rays EU waters of VIII and IX 1 285 537,07 518,4 82,14 128,5 ESP WHB/8C3411 Blue whiting VIIIc, IX and X; EU waters of CECAF 34.1.1 11 013,9 5 975,21 54,25 1 101,39 ESP WHG/56-14 Whiting VI, EU and international waters of Vb, international waters of XII and XIV 1 0 0 0,1 ESP WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 12 5,98 49,83 1,2 EST COD/3DX32. Cod EU waters of Subdivisions 25-32 1 236,6 0 685,796 55,46 123,66 EST HER/03D.RG Herring Subdivision 28.1 14 008 13 788,559 98,43 219,441 FIN COD/3DX32. Cod EU waters of Subdivisions 25-32 1 680,92 0 1 512,153 89,96 168,092 FIN HER/30/31. Herring Subdivisions 30-31 109 385 0 98 144,159 89,72 10 938,5 FRA ALF/3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 22 7,5 34,09 2,2 FRA ANF/07. Anglerfish VII 18 835 13 054,1 69,31 1 883,5 FRA ANF/2AC4-C Anglerfish EU waters of IIa and IV 72 16,8 23,33 7,2 FRA ANF/56-14 Anglerfish VI; EU and international waters of Vb, international waters of XII and XIV 2 516 1 660 65,98 251,6 FRA ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 7 786 5 541,4 71,17 778,6 FRA ANF/8C3411 Anglerfish VIIIc, IX and X; EU waters of CECAF 34.1.1 25 16,5 66 2,5 FRA ARU/1/2. Greater silver smelt EU and international waters of I and II 9 0,3 3,33 0,9 FRA ARU/34-C Greater silver smelt EU waters of III and IV 8 1,5 18,75 0,8 FRA ARU/567. Greater silver smelt EU and international waters of V, VI and VII 8 0 0 0,8 FRA BLI/12INT- Blue ling International waters of XII 21 0 0 2,1 FRA BLI/24- Blue ling EU and international waters of II and IV 27 9,3 34,44 2,7 FRA BLI/5B67- Blue ling EU waters and international waters of Vb, VI, VII 1 926,4 1 601,9 83,16 192,64 FRA BSF/1234- Black scabbardfish EU and international waters of I, II, III and IV 4 0,1 2,5 0,4 FRA BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 2 080,9 1 752,9 84,24 208,09 FRA BSF/8910- Black scabbardfish EU and international waters of VIII, IX and X 29 13,1 45,17 2,9 FRA COD/07A. Cod VIIa 16 1 6,25 1,6 FRA COD/07D. Cod VIId 1 444 885,3 61,31 144,4 FRA COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, EU waters of CECAF 34.1.1 7 671 5 368,7 69,99 767,1 FRA GFB/1012- Greater forkbeard EU and international waters of X and XII 10 0 0 1 FRA GFB/1234- Greater forkbeard EU and international waters of I, II, III and IV 10 1 10 1 FRA GFB/567- Greater forkbeard EU and international waters of V, VI and VII 610 385,6 4,4 63,93 61 FRA GFB/89- Greater forkbeard EU and international waters of VIII and IX 35 34 97,14 1 FRA GHL/2A-C46 Greenland Halibut EU waters of IIa and IV, EU and international waters of Vb and VI 118 111,6 94,58 6,4 FRA HAD/07A. Haddock VIIa 99 2,6 2,63 9,9 FRA HAD/5BC6A. Haddock EU and international waters of Vb and VIa 331 34,4 10,39 33,1 FRA HAD/6B1214 Haddock EU and international waters VIb, XII and XIV 408 0 0 40,8 FRA HER/5B6ANB Herring EU and international waters of Vb, VIb and VIaN 484 474,8 98,1 9,2 FRA HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 1 384 3,6 0,26 138,4 FRA HKE/2AC4-C Hake EU waters of IIa and IV 567,5 391,9 69,06 56,75 FRA HKE/571214 Hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 13 474 12 086,4 89,7 1 347,4 FRA HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 14 830 12 191,7 1 116,4 89,74 1 483 FRA HKE/8C3411 Hake VIIIc, IX and X; EU waters of CECAF 34.1.1 827 210,1 25,41 82,7 FRA JAX/08C. Horse mackerel and associated by-catches VIIIc 231 54,2 23,46 23,1 FRA JAX/2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 10 747 8 720,7 81,15 1 074,7 FRA LEZ/07. Megrims VII 6 688 2 668 39,89 668,8 FRA LEZ/2AC4-C Megrims EU waters of IIa and IV 32 4,8 15 3,2 FRA LEZ/56-14 Megrims VI; EU and international waters of Vb; international waters of XII and XIV 1 646 125,4 7,62 164,6 FRA LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 1 287 787 61,15 128,7 FRA LEZ/8C3411 Megrims VIIIc, IX and X; EU waters of CECAF 34.1.1 61 3,2 5,25 6,1 FRA LIN/04-C Ling EU waters of IV 139 84,2 60,58 13,9 FRA LIN/1/2. Ling EU and international waters of I and II 9 5,8 64,44 0,9 FRA LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 2 622 1 909,9 72,84 262,2 FRA NEP/07. Norway lobster VII 4 416 518,9 11,75 441,6 FRA NEP/08C. Norway lobster VIIIc 16 5,8 36,25 1,6 FRA NEP/2AC4-C Norway lobster EU waters of IIa and IV 38 0 0 3,8 FRA NEP/5BC6. Norway lobster VI; EU and international waters of Vb 127 0 0 12,7 FRA NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 4 305 2 431,4 56,48 430,5 FRA PLE/07A. Plaice VIIa 20 0 0 2 FRA PLE/7DE. Plaice VIId and VIIe 2 381 2 219,6 93,22 161,4 FRA PLE/7FG. Plaice VIIf and VIIg 92,5 80,8 87,35 9,25 FRA PLE/7HJK. Plaice VIIh, VIIj and VIIk 66 61,7 93,48 4,3 FRA POK/56-14 Saithe VI; EU and international waters of Vb, XII and XIV 2 970 2 652,2 89,3 297 FRA RNG/124- Roundnose grenadier EU and international waters of I, II and IV 11 0,2 1,82 1,1 FRA RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 2 297,17 1 180,5 51,39 229,717 FRA RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 149 0,9 0,6 14,9 FRA SBR/678- Red Seabream EU and international waters of VI, VII and VIII 69 51,5 74,64 6,9 FRA SOL/07A. Common sole VIIa 2 0,2 10 0,2 FRA SOL/07D. Common sole VIId 3 286 2 530,6 77,01 328,6 FRA SOL/07E. Common sole VIIe 285,5 261,4 91,56 24,1 FRA SOL/24-C Common sole EU waters of II and IV 791 632,9 80,01 79,1 FRA SOL/7FG. Common sole VIIf and VIIg 85 47,9 56,35 8,5 FRA SOL/7HJK. Common sole VIIh, VIIj and VIIk 98 85,5 87,24 9,8 FRA SOL/8AB. Common sole VIIIa and VIIIb 4 077 3 716,6 91,16 360,4 FRA SRX/07D. Skates and rays EU waters of VIId 744 198,6 477,2 90,83 68,2 FRA SRX/2AC4-C Skates and rays EU waters of IIa and IV 74 18,4 29 64,05 7,4 FRA SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 4 719 385,1 3 439,4 81,04 471,9 FRA SRX/89-C. Skates and rays EU waters of VIII and IX 1 979 378,4 830,1 61,07 197,9 FRA USK/04-C. Tusk EU waters of IV 37 13,3 35,95 3,7 FRA USK/1214EI Tusk EU and international waters of I, II and XIV 7 6,2 88,57 0,7 FRA USK/567EI. Tusk EU and international waters of V, VI and VII 216,4 189,2 87,43 21,64 FRA WHG/07A. Whiting VIIa 4 3,7 92,5 0,3 FRA WHG/56-14 Whiting VI, EU and international waters of Vb, international waters of XII and XIV 40 0,2 0,5 4 FRA WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 11 899 6 724,2 56,51 1 189,9 GBR ALF/3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 11 0,4 3,64 1,1 GBR ANF/07. Anglerfish VII 6 814,55 5 333,2 148,8 80,45 681,455 GBR ANF/2AC4-C Anglerfish EU waters of IIa and IV 8 199 4 827 338 63 819,9 GBR ANF/56-14 Anglerfish VI; EU and international waters of Vb, international waters of XII and XIV 2 011 1 682,7 83,67 201,1 GBR ARU/1/2. Greater silver smelt EU and international waters of I and II 46 0 0 4,6 GBR ARU/34-C Greater silver smelt EU waters of III and IV 19 0 0 1,9 GBR ARU/567. Greater silver smelt EU and international waters of V, VI and VII 267 4,6 1,72 26,7 GBR BLI/12INT- Blue ling International waters of XII 7 0 0 0,7 GBR BLI/24- Blue ling EU and international waters of II and IV 13 1,4 10,77 1,3 GBR BLI/5B67- Blue ling EU waters and international waters of Vb, VI, VII 75,6 46,6 61,64 7,56 GBR BSF/1234- Black scabbardfish EU and international waters of I, II, III and IV 4 0 0 0,4 GBR BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 38,6 34,4 89,12 3,86 GBR COD/07A. Cod VIIa 124 110,1 88,79 12,4 GBR COD/07D. Cod VIId 151,5 96,8 63,89 15,15 GBR COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, EU waters of CECAF 34.1.1 865 688,8 79,63 86,5 GBR GFB/1012- Greater forkbeard EU and international waters of X and XII 10 0 0 1 GBR GFB/1234- Greater forkbeard EU and international waters of I, II, III and IV 15 1,8 12 1,5 GBR GFB/567- Greater forkbeard EU and international waters of V, VI and VII 591 267 45,18 59,1 GBR HAD/07A. Haddock VIIa 660 236,4 35,82 66 GBR HAD/5BC6A. Haddock EU and international waters of Vb and VIa 4 935 4 043,5 81,94 493,5 GBR HAD/6B1214 Haddock EU and international waters VIb, XII and XIV 3 008 577,2 19,19 300,8 GBR HER/07A/MM Herring VIIa 5 696 5 676,3 99,65 19,7 GBR HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 28 1,2 4,29 2,8 GBR HKE/2AC4-C Hake EU waters of IIa and IV 1 839,8 1 816 98,71 23,8 GBR HKE/571214 Hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 5 186,9 4 750,9 103,6 93,59 332,4 GBR JAX/2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 15 997 14 520,2 90,77 1 476,8 GBR LEZ/07. Megrims VII 2 887,5 2 163,2 74,92 288,75 GBR LEZ/2AC4-C Megrims EU waters of IIa and IV 1 936 1 378,1 71,18 193,6 GBR LEZ/56-14 Megrims VI; EU and international waters of Vb; international waters of XII and XIV 1 173 674,1 57,47 117,3 GBR LIN/04-C Ling EU waters of IV 2 152,7 1 978,3 91,9 174,4 GBR LIN/1/2. Ling EU and international waters of I and II 9 6,7 74,44 0,9 GBR LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 3 058 2 535,5 82,91 305,8 GBR NEP/07. Norway lobster VII 7 766,2 7 124,6 134,2 93,47 507,4 GBR NEP/2AC4-C Norway lobster EU waters of IIa and IV 19 851,5 10 655,8 53,68 1 985,15 GBR NEP/5BC6. Norway lobster VI; EU and international waters of Vb 15 261 13 840,5 90,69 1 420,5 GBR PLE/07A. Plaice VIIa 506 156,3 30,89 50,6 GBR PLE/7DE. Plaice VIId and VIIe 1 473,4 1 468 99,63 5,4 GBR PLE/7HJK. Plaice VIIh, VIIj and VIIk 40 37,3 93,25 2,7 GBR POK/56-14 Saithe VI; EU and international waters of Vb, XII and XIV 5 468,3 4 508,8 82,45 546,83 GBR PRA/2AC4-C Northern prawn EU waters of IIa and IV 727 0 0 72,7 GBR RNG/124- Roundnose grenadier EU and international waters of I, II and IV 1 0 0,1 GBR RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 139 2,1 1,51 13,9 GBR RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 14 0 0 1,4 GBR SAN/2A3A4. Sandeel EU waters of IIa, IIIa and IV 280 0 0 28 GBR SBR/10- Red Seabream EU and international waters of X 11 0 0 1,1 GBR SBR/678- Red Seabream EU and international waters of VI, VII and VIII 24 1,2 5 2,4 GBR SOL/07A. Common sole VIIa 37 20,8 56,22 3,7 GBR SOL/07D. Common sole VIId 1 132 616,2 54,43 113,2 GBR SOL/07E. Common sole VIIe 484,8 459,1 94,70 25,7 GBR SOL/24-C Common sole EU waters of II and IV 1 217 579,6 47,63 121,7 GBR SOL/7FG. Common sole VIIf and VIIg 204,1 168,9 82,75 20,41 GBR SOL/7HJK. Common sole VIIh, VIIj and VIIk 78 46,2 59,23 7,8 GBR SRX/07D. Skates and rays EU waters of VIId 159 8,7 124,3 83,65 15,9 GBR SRX/2AC4-C Skates and rays EU waters of IIa and IV 774 90,1 557,5 83,67 77,4 GBR SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 2 814 128,4 1 817,3 69,14 281,4 GBR SRX/89C- Skates and rays EU waters of VIII and IX 10 0 0 1 GBR USK/04-C. Tusk EU waters of IV 93 64,4 69,25 9,3 GBR USK/1214EI Tusk EU and international waters of I, II and XIV 7 6,8 97,14 0,2 GBR USK/567EI. Tusk EU and international waters of V, VI and VII 71,6 52,3 73,04 7,16 GBR WHG/07A. Whiting VIIa 37 10,5 28,38 3,7 GBR WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 1 750 986,8 56,39 175 IRL ALF/3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 11 0 0 1,1 IRL ANF/07. Anglerfish VII 3 371 3 256,051 96,59 114,949 IRL ANF/56-14 Anglerfish VI; EU and international waters of Vb, international waters of XII and XIV 613 559,644 91,3 53,356 IRL ARU/34-C Greater silver smelt EU waters of III and IV 8 0 0 0,8 IRL ARU/567. Greater silver smelt EU and international waters of V, VI and VII 338 0 0 33,8 IRL BLI/24- Blue ling EU and international waters of II and IV 4 0 0 0,4 IRL BLI/5B67- Blue ling EU waters and international waters of Vb, VI, VII 5 0,041 0,82 0,5 IRL BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 1 0 0,1 IRL COD/07A. Cod VIIa 271 192,5 71,03 27,1 IRL COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, EU waters of CECAF 34.1.1 1 597 1 489,991 93,3 107,009 IRL GFB/567- Greater forkbeard EU and international waters of V, VI and VII 267 7,824 2,93 26,7 IRL HAD/07A. Haddock VIIa 583 561,365 96,29 21,635 IRL HAD/5BC6A. Haddock EU and international waters of Vb and VIa 932 844,744 90,64 87,256 IRL HAD/6B1214 Haddock EU and international waters VIb, XII and XIV 294 31,168 10,6 29,4 IRL HER/07A/MM Herring VIIa 25 17,19 68,76 2,5 IRL HER/5B6ANB Herring EU and international waters of Vb, VIb and VIaN 3 416 3 213,49 94,07 202,51 IRL HER/6AS7BC Herring VIIb, VIIc; VIaS 4 777 4 037,394 84,52 477,7 IRL HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 18 320 16 584,548 90,53 1 735,452 IRL HKE/571214 Hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 1 873 1 850,101 0,741 98,82 22,158 IRL JAX/2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 46 791 45 306,486 96,83 1 484,514 IRL LEZ/07. Megrims VII 3 384 3 098,1 91,55 285,9 IRL LEZ/56-14 Megrims VI; EU and international waters of Vb; international waters of XII and XIV 483 332,2 68,78 48,3 IRL LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 671 635,48 94,71 35,52 IRL NEP/07. Norway lobster VII 10 533,8 9 743,982 608 98,27 181,818 IRL NEP/*07U16 Norway lobster VII (Porcupine Bank  Unit 16) 659,80 608 92,15 51,8 IRL NEP/5BC6. Norway lobster VI; EU and international waters of Vb 211 28,501 13,51 21,1 IRL PLE/07A. Plaice VIIa 848 107,413 12,67 84,8 IRL POK/56-14 Saithe VI; EU and international waters of Vb, XII and XIV 440 363,691 82,66 44 IRL RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 187 0 0 18,7 IRL RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 7 0 0 0,7 IRL SBR/678- Red Seabream EU and international waters of VI, VII and VIII 6 0 0 0,6 IRL SOL/07A. Common sole VIIa 58 51,442 88,69 5,8 IRL SOL/7FG. Common sole VIIf and VIIg 37 32,799 88,65 3,7 IRL SOL/7HJK. Common sole VIIh, VIIj and VIIk 194 85,031 43,83 19,4 IRL SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 1 311 277,698 975,598 95,6 57,704 IRL USK/567EI. Tusk EU and international waters of V, VI and VII 3 2,125 70,83 0,3 IRL WHG/56-14 Whiting VI, EU and international waters of Vb, international waters of XII and XIV 101 95,634 94,69 5,366 IRL WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 6 102 5 836,044 95,64 265,956 LTU BLI/12INT- Blue ling International waters of XII 7 3,21 45,86 0,7 LTU COD/3DX32. Cod EU waters of Subdivisions 25-32 4 664 0 2 482,827 53,23 466,4 LTU RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 48 38,35 79,9 4,8 LTU SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 21 0 0 2,1 LVA COD/3DX32. Cod EU waters of Subdivisions 25-32 7 282 0 4 269,2 58,62 728,2 NLD ANF/07. Anglerfish VII 43 0,671 1,56 4,3 NLD ANF/2AC4-C Anglerfish EU waters of IIa and IV 281 50,156 17,85 28,1 NLD ANF/56-14 Anglerfish VI; EU and international waters of Vb, international waters of XII and XIV 65 0 0 6,5 NLD ARU/1/2. Greater silver smelt EU and international waters of I and II 17 0 0 1,7 NLD ARU/34-C Greater silver smelt EU waters of III and IV 39 0 0 3,9 NLD ARU/567. Greater silver smelt EU and international waters of V, VI and VII 3 136 1 784,522 56,9 313,6 NLD COD/07D. Cod VIId 56,5 39,241 69,45 5,65 NLD COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, EU waters of CECAF 34.1.1 6 5,166 86,1 0,6 NLD GFB/567- Greater forkbeard EU and international waters of V, VI and VII 100 0 0 10 NLD HAD/07A. Haddock VIIa 2 0 0 0,2 NLD HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 90 64,66 71,84 9 NLD HER/5B6ANB. Herring EU and international waters of Vb, VIb and VIaN 3 799 3 697,245 97,32 101,755 NLD HER/6AS7BC Herring VIIb, VIIc; VIaS 2 0 0 0,2 NLD HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 1 499 1 363,631 90,97 135,369 NLD HKE/2AC4-C Hake EU waters of IIa and IV 112 111,977 99,98 0,023 NLD HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 18 1,416 6,198 42,3 1,8 NLD JAX/2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 71 420 65 194,416 91,28 6 225,584 NLD LEZ/2AC4-C Megrims EU waters of IIa and IV 26 15,09 58,04 2,6 NLD LIN/04-C. Ling EU waters of IV 6 0,237 3,95 0,6 NLD LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 3 0,354 11,8 0,3 NLD NEP/2AC4-C Norway lobster EU waters of IIa and IV 1 265 1 021,579 80,76 126,5 NLD NEP/5BC6. Norway lobster VI; EU and international waters of Vb 10 0 0 1 NLD PLE/07A. Plaice VIIa 1 0 0 0,1 NLD PLE/7DE. Plaice VIId and VIIe 65 64,289 98,91 0,711 NLD PRA/2AC4-C Northern prawn EU waters of IIa and IV 59 0 0 5,9 NLD SAN/2A3A4. Sandeel EU waters of IIa, IIIa and IV 366 317,07 86,63 36,6 NLD SOL/24-C. Common sole EU waters of II and IV 12 465 9 064,5 72,72 1 246,5 NLD SOL/3A/BCD Common sole IIIa; EU waters of Subdivisions 22-32 49 0 0 4,9 NLD SOL/7HJK. Common sole VIIh, VIIj and VIIk 51 0 0 5,1 NLD SRX/2AC4-C Skates and rays EU waters of IIa and IV 457 3,226 427,344 94,22 26,43 NLD SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 12 1,014 0,434 12,07 1,2 NLD WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 624 571,753 91,63 52,247 POL COD/3DX32. Cod EU waters of Subdivisions 25-32 20 534 0 14 020,17 68,28 2 053,4 POL RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 30 0 0 0 3 PRT ANE/9/3411 Anchovy IX and X; EU waters of CECAF 34.1.1 2 073,8 800,079 38,58 207,38 PRT ANF/8C3411 Anglerfish VIIIc, IX and X; EU waters of CECAF 34.1.1 934,35 811,583 86,86 93,435 PRT BSF/8910- Black scabbardfish EU and international waters of VIII, IX and X 3 044,58 2 918,887 95,87 125,693 PRT BSF/C3412- Black scabbardfish EU and international waters of CECAF 34.1.2. 4 321 1 718,319 39,77 432,1 PRT GFB/1012- Greater forkbeard EU and international waters of X and XII 40 6,443 16,11 4 PRT GFB/89- Greater forkbeard EU and international waters of VIII and IX 11 6,253 56,85 1,1 PRT HKE/8C3411 Hake VIIIc, IX and X; EU waters of CECAF 34.1.1 4 020 2 631,142 65,45 402 PRT JAX/08C. Horse mackerel and associated by-catches VIIIc 1 091 1 023,732 93,83 67,268 PRT JAX/09. Horse mackerel and associated by-catches IX 22 758 18 229,242 325,945 81,53 2 275,8 PRT JAX/2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 21 0 0 2,1 PRT LEZ/8C3411 Megrims VIIIc, IX and X; EU waters of CECAF 34.1.1 192 163,84 85,33 19,2 PRT LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 5 0,022 0,44 0,5 PRT NEP/9/3411 Norway lobster IX and X; EU waters of CECAF 34.1.1 205 176,724 86,21 20,5 PRT SBR/09- Red Seabream EU and international waters of IX 182 117,817 64,73 18,2 PRT SBR/10- Red Seabream EU and international waters of X 1 240 618,781 49,90 124 PRT SRX/67AKXD- Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 25 0,02 0,08 2,5 PRT SRX/89-C. Skates and rays EU waters of VIII and IX 1 322 1 122,592 84,92 132,2 PRT WHB/8C3411 Blue whiting VIIIc, IX and X; EU waters of CECAF 34.1.1 2 496,98 2 385,035 95,52 111,945 SWE COD/3DX32. Cod EU waters of Subdivisions 25-32 17 041 0 10 080,89 59,16 1 704,1 SWE HER/30/31. Herring Subdivisions 30-31 7 975 0 6 459,58 81 797,5 SWE HKE/3A/BCD Hake IIIa; EU waters of Subdivisions 22-32 144 24,4 16,94 14,4 SWE JAX/2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 23 14,46 62,87 2,3 SWE LIN/04-C. Ling EU waters of IV 11 0,91 8,27 1,1 SWE LIN/3A/BCD Ling IIIa; EU waters of IIIbcd 23 19,28 83,83 2,3 SWE NEP/3A/BCD Norway lobster IIIa; EU waters of Subdivisions 22-32 1 714 1 359,15 79,3 171,4 SWE PRA/2AC4-C Northern prawn EU waters of IIa and IV 103 0 0 10,3 SWE SAN/2A3A4. Sandeel EU waters of IIa, IIIa and IV 4 739 4 735,06 99,92 3,94 SWE SOL/3A/BCD Common sole IIIa; EU waters of Subdivisions 22-32 30 29,66 98,87 0,34 SWE USK/04-C. Tusk EU waters of IV 6 0,01 0,17 0,6 SWE USK/3A/BCD Tusk IIIa; EU waters of Subdivisions 22-32 7 1,69 24,14 0,7 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Council Regulation (EC) No 2371/2002 (OJ L 358, 31.12.2002, p. 59), quota transfers in accordance with Article 4(2) of Regulation (EC) No 847/96 and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009 (OJ L 343, 22.12.2009, p. 1).